usnésDNY

 

DOCUMENT
UNITED sTATEs DISTRICT coURT §§§§:RCWHCALF¥FWED
soUTHERN DISTRICT oF NEW YORK DATEFLED:V £:WH¢ §§ how

 

SCANTIBODIES LABORATORY, INC.,
Plaintiff’ 14~cv“2275 (JGK)
~ against -
MEMDRANDUM OPINION

 

CHURCH & DWIGHT CO., INC.,

 

AND,____M
Defendant.
JOHN G. KOELTL, District Judge:
The movant, Scantibodies Laboratory, lnc. (“SLI”), seeks

reconsideration of the Court's Memorandum Opinion and Order

dated September 19, 2018. Scantibodies Lab., Inc. v. Church &

 

Dwight Co., No. l4cv22?5, 2018 WL 4500852 (S.D.N.Y. Sept. 19,
2018). In that decision, the Court granted the motion for
summary judgment by the defendant, Church & Dwight Co., lnc.
("C¢S¢D"’),r dismissing SLI’s breach of contract claims and denied
SLI’s motion for summary judgment on those claims.1 For the
reasons explained below, SLI’s motion for reconsideration is
denied.
I.

Reconsideration of a previous Opinion of the Court is an

“extraordinary remedy to be employed sparingly in the interests

ll

of finality and conservation of scarce judicial resources. §§

 

1 The Court also granted in part and denied in part SLl’s motion for
summary judgment dismissing C&D's counterclaims. That holding is not at issue
in this motion for reconsideration.

 

re Beacon Assocs. Litig., 818 F. Supp. 2d 697, 701 (S.D.N.Y.

 

2011) (internal quotation marks omitted). To succeed on a motion
for reconsideration, the movant carries a heavy burden. The
movant must show “an intervening change of controlling law, the

availability of new evidence, or the need to correct a clear

 

error or prevent manifest injustice.” Doe v. N.Y.C. Dept. of

 

Soc. Servs., 109 F.2d 182, 789 (2d Cir. 1983). “A motion for
reconsideration is not an ‘opportunity for making new arguments
that could have been previously advanced . . . .’” Liberty Media

Corp. v. Vivendi Universal, S.A., 861 F. Supp. 2d 262, 265

 

(S.D.N.Y. 2012} (guoting Associated Press v. U.S. Dep’t of
Defense, 395 F. Supp. 2d 17, 19 (S.D.N.Y. 2005)). Moreover,
“[t]he decision to grant or deny a motion for reconsideration
rests within the sound discretion of the district court.”

Vincent v. Money Store,r No. 03cv2876, 2014 WL 16733?5, at *l

 

(S.D.N.Y. April 28, 2014) (internal quotation marks omitted);
see also Gym Door Repairs, Inc. v. Yonng Equipment Sales, lnc.,
No. 15cv4244, 2018 WL 5650004, at 7"1-2 (S.D.N.Y. Oct. 30, 2018).
II.
A.
SLI first contends that the Court overlooked its claims
that C&D failed to reimburse SLE under the Supply Agreements,
Leader Decl. EX. l § 6.3.2, for the costs of scrapping materials

that C&D instructed it to purchase. However, C&D moved for

summary judgment dismissing all claims against it. SLI did not
argue in its brief opposing summary judgment that its scrapping-
costs claims would survive a decision dismissing its breach of
contract claims;2 SLI never contended that it would be entitled
to any damages if C&D was held not to have breached the Supply
Agreements. SLI cannot now make that argument in its motion for
reconsideration.
B.

Next, SLI contends that the Court overlooked evidence
suggesting that SLI’s breach of contract claims could not be
dismissed on summary judgment. Namely, SLl claims that the Court
did not account for (l) the Menasha Contract, a 2012 contract
between C&D and a third party that allegedly demonstrates that
the Supply Agreements were intended to be requirements
contracts; (2) N.Y. U.C.C. § 2-306(1), which allows sellers
sometimes to reject orders that deviate from prior requirements
or estimates in a requirements contract; and (3) SLI’s
explanations as to why certain provisions in the Supply

Agreements indicate that the agreements are susceptible to more

 

2 Although SLI briefly mentioned its scrapping~costs claims in its
opposition brief, it did so only in response to C&D's alternative argument
that if the Court did not grant C&D's summary judgment motion in full, the
Court should strike certain damages sought by SLI, including failure to
reimburse scrapping costs. §§§VSLI Opp’n 28-29. Nowhere did SLI contend that
its scrapping-costs claims would remain viable if its breach of contract
claims - which, as set out in the complaint, incorporated the scrapping-costs
claims, Compl. Ii 85d, 92d, 99c - were dismissed.

3

 

 

than one reasonable interpretation. None of these points are
persuasive.

SLI argues that a side-by~side comparison of numerous
provisions of the Menasha Contract and the Supply Agreements
demonstrates that the Supply Agreements were intended to be
requirements contracts. But SLI did not make this argument at
the summary judgment stage. Indeed, SLl failed to mention the
Menasha Contract in its summary judgment briefing, and mentioned
the contract only once in § 65 of its Rule 56.1
Counterstatement, where SLI simply explained that the Menasha
Contract differed from the Supply Agreements in some respects. A
motion for reconsideration is not an opportunity for SLI to
raise a new argument as to the Menasha Contract.

SLI next points out language in N.Y. U.C.C. § 2-306(1},
which provides that “no quantity unreasonably disproportionate
to any stated estimate or in the absence of a stated estimate to
any normal or otherwise comparable prior output or requirements
may be tendered or demanded.” This language, SLI contends,
indicates that requirements contracts can have a provision
allowing the seller to reject orders that deviate from an
estimate. According to SLI, the Court therefore erred in
reasoning that the Supply Agreements were not requirements
contracts because (among many other reasons) a provision allowed

SLI to reject C&D orders deviating more than 10 percent from the

 

amount reflected in the applicable C&D estimate. But SLI neither
raised this argument in its summary judgment briefing nor
contended that a quantity deviating more than 10 percent from an
estimate is “unreasonably disproportionate.”

SLI also claims that the Court overlooked SLl's
explanations of why certain provisions in the Supply Agreements
indicate that the agreements are susceptible to more than one
reasonable interpretation. This argument is an improper attempt
to rehash previous arguments related to whether the Supply
Agreements contained ambiguity sufficient to survive summary
judgment.

C.

Finally, SLI contends that the parol evidence in this case
is not sufficient to grant summary judgment dismissing SLl's
breach of contract claims. ln support of this argument, SLI
merely cites the summary judgment standard, reminds the Court
that summary judgment cannot be granted when a contract is
susceptible to more than one reasonable interpretation, and then
states summarily: “[A]lthough SLI believes the extrinsic
evidence weighs heavily in its favor, the Court cannot grant
summary judgment based on the ‘weight’ of the evidence.” Pl.'s

Br. at 13.3 SLI has plainly failed to show “an intervening change

 

3 SLI makes additional, more substantive parol evidence arguments in its
reply brief. However, the arguments lack merit and, in any event,

5

 

 

of controlling law, the availability of new evidence, or the
need to correct a clear error or prevent manifest injustice.”

See N.Y.C. Dept. of Soc. Servs., 109 F.2d at 789. SLI simply

 

ignores that this Court correctiy stated the standard to be used
in assessing parol evidence on a motion for summary judgment on
a claim for breach of contract. §ee Scantibodies, 2018 WL
4500852 at *6.
CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, SLI's motion for reconsideration is denied. The Clerk of
Court is directed to close docket number 309.
SC)¢SRDEEUED.

Dated: New York, New York

November 7, 2018 J:;§%L C;j /i:;€ég$§

; /// John G. Koeltl
nited States District Judge

 

 

“[a]rguments may not be made for the first time in a reply brief.” Knipe v.
Skinner, 999 F.Zd 708, 711 (2d Cir. 1993).

6

 

